Citation Nr: 1745503	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  12-31 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cardiac disability, to include as secondary to asbestosis.  

2.  Entitlement to service connection for a brain disability, to include as secondary to asbestosis. 

3.  Entitlement to service connection for hypertension, to include as secondary to asbestosis.  


REPRESENTATION

Appellant represented by:	John Dillon, Attorney


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1964 to April 1966.  These matters come before the Board of Veteran's Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  These matters were last before the Board in October 2016, whereupon they were remanded to the RO for additional development.  After the issuance of a June 2017 supplemental statement of the case in which the denial of all three issues was continued, the appeal was returned to the Board for its adjudication. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, this matter must again be remanded for further development as the RO failed to comply with the Board's prior remand directives.  In the October 2016 remand, the Board directed the RO to provide the Veteran with VA examinations in order to obtain opinions addressing the salient etiological questions presented by the above-captioned claims.  Unfortunately, the requested VA examinations and addendum opinions were not supported by a thorough rationale and contained conflicting and sometimes inaccurate findings.  

In November 2016, the Veteran underwent an examination to evaluate whether he experienced a traumatic brain injury (TBI) in service and, if so, whether that TBI resulted in his current brain disorder.  After confirming that the Veteran did experience a concussion in service in October 1965, the examiner stated that the current brain disability was at least as likely as not the result of the October 1965 concussion.  However, in the rationale for that statement, the examiner appeared to find that there were no residuals for that concussion, which calls into question the conclusion the examiner came to regarding the etiology of the Veteran's current brain disorder.  
In December 2016, the Veteran underwent an examination to evaluate the etiology of his cardiac condition.  In rendering the opinion that it was less likely than not that the Veteran's current cardiac condition was incurred in or caused by service, the examiner found that there was no evidence that the Veteran had symptoms of a cardiac condition in service.  The examiner did not discuss the June and September 1964 findings of apical systolic murmur and inaccurately found that service treatment records show that the October 1964 complaints of heart pain and dizziness were not related to a cardiac condition.  

The RO sought clarification for these opinions in January 2017, and the examiner replied in an addendum opinion that it was less likely than not that the Veteran's brain disorder, characterized as vascular dementia, was related to his pulmonary condition.  In support thereof, the examiner acknowledged that the findings of pleural plaques on prior studies established a high likelihood that the Veteran was exposed to asbestos, but then noted that the impairment shown by pulmonary function tests from 2015 was most consistent with an obstructive process.  Furthermore, the examiner noted that corresponding testing also did not indicate any decreased diffusion or hypoxemia.  In conclusion, the examiner stated that it was less likely than not that the Veteran's exposure to asbestos was the cause of his atrial fibrillation or his vascular dementia.  The examiner did not discuss any potential connection between the Veteran's in-service concussion and his current brain disorder and did not attempt to explain the conflicting opinion in the November 2016 examination.  

The RO once again sought clarification for the prior opinions in June 2017, and the examiner again provided an addendum opinion.  To begin, the examiner stated that medical literature indicates that asbestos-related pleural plaques are considered a benign condition and are therefore harmless.  The examiner also noted that medical literature has established that the only pulmonary conditions that result in an increased risk for developing atrial fibrillation are chronic obstructive pulmonary disease (COPD) and pneumonia, not benign pleural plaques.  Furthermore, the examiner detailed the common etiology for vascular dementia, and highlighted that the condition is caused by impaired blood flow to the brain, typically as due to either atherosclerosis and/or hypertension.  The examiner found that the Veteran's pulmonary function studies clearly indicated that he had COPD with no impairment of oxygen diffusion.  The examiner concluded by dismissing the statements of Drs. A.R.N. and M.S. regarding the possible connection between the Veteran's pulmonary disease and both his atrial fibrillation and his vascular dementia.  

The addendum opinions raise many questions, as they are rife with conflicting statements and seemingly inaccurate determinations regarding the Veteran's medical history and the interrelated nature of his various disabilities.  To begin, the examiner stated that the Veteran has COPD, as indicated by pulmonary function tests, and even acknowledges that COPD is a known cause for the development of atrial fibrillation, but does not discuss the possibility that the Veteran's service-connected asbestosis is manifested as an obstructive pulmonary condition such as COPD, which the evidence appears to suggest.  In considering this possibility, the Board refers to the July 2015 respiratory VA examination, in which the Veteran was diagnosed with both COPD and asbestosis, and the examiner found that the asbestosis is predominantly responsible for the limitation in pulmonary function reflected in the tests.  On remand, the Board requests that a qualified examiner explore the connection between the Veteran's asbestosis and his diagnosis with COPD, and from there a discussion of whether the COPD contributed to the development of any of the Veteran's conditions for which he is seeking an appeal. 

The Board also notes that the examiner did not thoroughly discuss why they dismissed the opinions of Drs. M.S. and A.R.N.  In the June 2017 opinion, the examiner stated that Drs. M.S. and A.R.N. did not directly attribute the Veteran's atrial fibrillation and brain disorder to his asbestosis, but this specious argument ignores the fact that both doctors acknowledged that the Veteran had a pulmonary condition that contributed to his development of both conditions.  Although the examiner was superficially correct that neither doctor referred to asbestosis as the pulmonary condition at issue, the examiner did not provide any further explanation as to why that conclusions of Drs. M.S. and A.R.N. should be overlooked, which is especially concerning in light of the July 2015 respiratory VA examiner's determination that asbestosis was the prominent condition contributing to the Veteran's respiratory impairment.   

Throughout the January 2017 and June 2017 addendum opinions, the examiner downplayed the impact of the Veteran's asbestosis on his well-being while clearly ignoring evidence in the claims file which showed that his asbestosis has impaired his pulmonary functioning and has potentially contributed to the development of the three conditions at issue.  Therefore, the Board finds that the RO failed to comply with its remand directives and that a remand is necessary to provide the Veteran with additional VA examinations and elicit new opinions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not substantially complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Barr. V. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination it must ensure that the examination is an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examinations to address the etiological questions presented by his claims.  This should include a respiratory examination.  These examinations should be conducted by a VA examiner other than the July 2015, November 2016, or December 2016 VA examiners.  The electronic claims folder must be made available to the examiners for review.  Any indicated diagnostic tests and studies must be accomplished.  

Based on a review of the record, the examiner should address the following:
	
(a) Diagnose any respiratory conditions, to include
asbestosis and COPD, and determine the degree of impairment stemming from the Veteran's asbestosis.  The examiner should also determine whether the obstructive pulmonary impairment reflected in the June 2015 pulmonary function testing is a manifestation of the Veteran's asbestosis or if it is attributable to a separately diagnosable condition.  

(b) Determine whether it is at least as likely as not (50
percent or higher) that any current cardiac disability, brain disability, and/or hypertension was incurred in, due to, or aggravated by service.  With regards to the cardiac condition claim, the examiner is asked to consider, and discuss as necessary, the June and September 1964 findings of apical systolic murmur and the October 1964 complaint of heart pain and dizziness.  With regards to the brain disorder claim, the examiner is asked to consider, and discuss as necessary, the October 1965 concussion in service and subsequent complaints of experiencing headaches following the injury as well as findings from the February 1966 mental status examination.  Finally, with regards to the hypertension claim, the examiner is asked to consider, and discuss as necessary, the October 1965 blood pressure reading of 160/100 following the concussion.  

(c) Determine whether it is at least as likely as not (50
percent or higher) that any current cardiac disability, brain disability, and/or hypertension was caused or aggravated by the Veteran's service-connected asbestosis.  In so doing, the examiner is asked to consider, and discuss as necessary, the May 2011 statements by Drs. M.S. and A.R.N. attributing the Veteran's atrial fibrillation to his pulmonary condition as well as the July 2011 statement by Dr. M.S. that hypertension and pulmonary conditions are risk factors for brain disabilities, as appropriate.   The examiner is also specifically asked to comment on the possible connection between any pulmonary manifestations of the Veteran's asbestosis, be they obstructive or otherwise, on the Veteran's development of atrial fibrillation and/or a brain disorder.  

If the examiner concludes that the atrial fibrillation was aggravated by the pulmonary manifestations of the Veteran's asbestosis, the examiner should comment on whether the atrial fibrillation caused or aggravated the development of hypertension and/or a brain disorder.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of disability present (i.e. a baseline) before the onset of the aggravation.  

The examiner is requested to provide a thorough rationale for any opinions expressed.  A thorough rationale is not simply a restatement of the evidence, but includes the application of medical analysis and a discussion of the significance of the relevant evidence.  A thorough rationale may include, but is not limited to, specific references to evidence in the Veteran's claims file, citing to relevant medical literature and/or studies, discussions as to the medical principles involved, and extrapolating from the clinical findings of record.  

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence. If any of the benefits sought on appeal are not granted, he and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




